Implementation of the Council decision on the moratorium against death penalty (debate)
The next item is the Council statement on the implementation of the Council decision on the moratorium against the death penalty.
Madam President, I am very pleased to be here today speaking on an issue that is central to our common European values. Opposition to the death penalty is an integral part of the EU's human rights policy and was the subject of the first EU human rights guidelines. Those guidelines, as you well know, ladies and gentlemen, have since 1998 set out the main aspects of the EU approach to that question, thus crystallising our well-known opposition to the death penalty.
We might recall the Union's objectives on the death penalty, as enshrined in the guidelines. The first objective is to work towards universal abolition of the death penalty as the policy view agreed and strongly held by all EU Member States.
The second objective is, for countries where the death penalty still exists, to call for its use to be progressively restricted and to insist that it be carried out according to minimum international standards. I am very pleased to be in this Chamber today to tell you of the latest developments in our fight to abolish the death penalty. As you know, we recently launched an important initiative to promote these EU objectives. I am, of course, referring to the Council's decision of 18 June this year in which the European Union committed itself to introducing a resolution against the death penalty at the 62nd UN General Assembly as part of a cross-regional alliance.
Parliament called for the European Union to take such an initiative in two resolutions adopted this year in February and in April. Since the opening of the third session of the United Nations General Assembly is rapidly approaching, I realise that you will want to know how the Council has been preparing for that event. I shall tell you a little more in a few moments about the preparations we have in hand.
Before that, let me look back briefly over the period of almost 10 years since the guidelines on the death penalty were adopted. I should stress that we have achieved a great deal since 1998. We have developed a broad range of instruments in our campaign against the death penalty, from political action by means of demarches, declarations and multilateral diplomacy to financial support through the European Initiative for Democracy and Human Rights, an instrument created essentially thanks to the efforts of the European Parliament.
For example, between 1 July 2006 and 30 June 2007, the European Union made general demarches on the death penalty in 28 countries, from Bahrain to Zambia; we also made demarches on individual cases in various countries from Yemen to Iran; furthermore, there are frequent EU declarations on this subject. To give you an example which received fairly wide media coverage: in August this year the European Union issued a declaration on the 400th execution in Texas. I should also like to point out that the death penalty is also on the agenda of the human rights dialogues and consultations which we hold with third countries and we do not shy away from raising the question with any of them. Our confidence in effective multilateralism also takes the form of tireless action against the death penalty within the United Nations and other international bodies.
Every year from 1997 to 2005, the European Union submitted a resolution on the death penalty to the UN Commission on Human Rights and, re-launching our action in December 2006, the EU submitted a statement on the death penalty at the United Nations General Assembly initially bearing 85 signatures and later signed by 10 more countries. The Presidency of the European Union reiterated that December 2006 declaration at the opening of the fourth session of the Human Rights Council in March 2007.
Despite the continuing concern about the use of the death penalty, we are very pleased to note a global trend towards abolition or introducing a moratorium on the death penalty. More than half the countries in the world have already abolished capital punishment either by law or in practice: 133 countries, according to Amnesty International. I should like to believe that the European Union, including of course the European Parliament, has played a role, if only a modest one, in that trend towards abolition through our systematic and sustained action over the years. This brief list of the European Union's actions against the death penalty is proof of our commitment to this cause and let me stress that we acknowledge that the European Parliament has been a loyal ally in our work, which brings me back to our current agenda item, that is, the resolution for the UN General Assembly calling for a moratorium and the abolition of the death penalty.
This initiative confirms that the European Union is at the forefront of abolitionist efforts throughout the world and that it will continue to oppose the death penalty in all cases and under any circumstances, since it considers it to be a cruel and inhuman punishment. There is a lot to be gained with this initiative, but also a lot to lose if we are not successful. We must not forget that this is our third attempt, I repeat, our third attempt to obtain a resolution on the death penalty at the United Nations General Assembly following our two failures in 1994 and 1999.
What is at stake is nothing more and nothing less than our credibility as leaders of the global efforts to abolish the death penalty. That was why the Council considered it necessary to be well prepared and to have enough time to form a cross-regional alliance. That would not have been possible at the time of the 61st General Assembly, as some of you would have preferred. It was not only the Council's experts who were of that opinion. Several NGOs which lead the fight in this field, such as the Coalition Against the Death Penalty, asked us not to be too hasty in submitting the resolution but to wait long enough to guarantee its success. That was exactly the path we followed. The Council decision of 18 June to introduce a resolution at the 62nd session of the United Nations General Assembly marked the beginning of a new phase in the multilateral sphere.
The Council, the Presidency and the Member States have each played their role to put the Council's decision into practice. Even before the summer holiday the CFSP Working Party on Human Rights had decided on the approach to be taken - that is, for the EU Member States to agree on a draft text and, in a second phase, find other co-authors from various regions of the world; that was done, so that at the end of August there was a first meeting with all the co-authors in New York. Within the space of two weeks agreement was reached on the wording. We are now launching a lobbying campaign to have co-sponsors of our draft resolution. As I speak, our embassies throughout the world are sounding out possible supporters of our initiative. We are doing everything possible to win maximum support in order to make this resolution a success.
In that spirit, ladies and gentlemen, I ask for your confidence and support to enable us to carry out that process. You will certainly be aware how difficult political negotiations can be. You will therefore understand that the Presidency needs a certain degree of flexibility and room for manoeuvre to manage and find the appropriate timetable for an initiative of such complexity, because this is a cross-regional initiative and the co-authors must also review the text and the strategy of this resolution; moreover, we must quickly make contact with a large number of possible co-sponsors, so that the initiative gains weight.
We have embarked upon a campaign which is also a great challenge, but I am convinced that if we take concerted action we shall make this initiative a success.
on behalf of the PPE-DE Group. - (LT) Madam President, Commissioner, Secretary of State, ladies and gentlemen, today here in the European Parliament we are returning to the issue of a moratorium on capital punishment. We have already considered this issue twice over the last year, with two resolutions on the implementation of a global moratorium on capital punishment being adopted (on 1 February and 26 April).
We can only regret that in the case of each of these resolutions the European Parliament addressed the Council, encouraging it to submit the resolution to the General Assembly of the United Nations, but the Council has not yet done so. The Council could do this before the start of the session of the 62nd General Assembly and it would be possible to adopt the resolutions before the end of this year.
Capital punishment is a cruel and inhuman kind of punishment infringing one of the inherent human rights - the right to life - and we really cannot tolerate a situation where thousands of people face capital punishment every year in Iran and China and other countries. Therefore, the implementation of a global moratorium on capital punishment seeking to fully abolish it remains one of our most important political aims and we therefore require not only the consensus of our parliamentary groups on this issue, but also the consensus of all EU Member States.
I am sure that in adopting this resolution the European Parliament could show extraordinary solidarity and consensus, despite a difference of opinion, for example regarding the declaration of 10 February as the European Day against the Death Penalty.
The European Parliament has a golden opportunity to demonstrate cohesion and solidarity to the Council, especially when taking a decision on a political issue that has clear added value. Politics without value is just cheap politicking and populism, while human life is valuable to us all, irrespective of geographical or cultural divides.
I truly encourage my fellow members in all groups to support this important resolution.
(Applause)
on behalf of the PSE Group. - (DE) Madam President, State Secretary Lobo Antunes has convincingly demonstrated the Council's efforts here. I have nothing to add to what the Minister has said. Our Group supports you fully in your efforts to make it clear that the European Union wants to give strong backing not just to a moratorium, but to the aim of banning the death penalty throughout the world.
As the previous speaker has said, the European Parliament has already said twice this year: this Parliament is spearheading the battle to ban the death penalty. For us as European Social Democrats, the death penalty is the lowest point in human ethics. I come from a country in which human dignity is the first article of the constitution. The duty of each and every government regulation is to preserve and protect it. That is the message of my country's constitution. On the basis of that message we in the European Union have drawn up a Charter of Fundamental Rights, the prime message of which is as above: human dignity is the foremost guiding principle of the European Union.
Simply put, the death penalty is the opposite of human dignity. It is the vilification of the human being down to the lowest point of his or her existence. The duty of each and every morally-driven democrat is to ban it. We are fighting for this moratorium to be supported by the European Union. Why, then, is there no consensus in the Council?
There is one Member State in the Council boycotting a joint resolution of the European Union. I shall not hesitate in naming it publicly here. It is the Polish government, which does not want us to make this fundamental decision. It is linking the issue of the death penalty with other issues and saying: when the others link their opinion on this issue with that on abortion and euthanasia, then we too will be prepared to argue against the death penalty. That is a pretextual argument! Why? I'll gladly tell you. I should like to read a quotation to you, which comes from a radio interview of 28 July this year. I quote: "I personally was, am and remain an advocate of the death penalty. A return to this penalty is not possible at present, but I am counting on the fact that a more favourable climate will prevail in the EU in future.” Lech Kaczyński, President of the Republic of Poland.
That is the reason why there has been no European Council resolution to date on this moratorium. The Polish President is an advocate of the death penalty and he hopes that there will be a better climate in the European Union for re-introducing it. I therefore say: this Parliament is there to ensure that the climate in Europe remains against the death penalty. That is the crucial point.
(Applause)
As long as we as European Socialists have influence, we shall do this. I would ask the Council one question, however: Mr Lobo Antunes, not of you personally, but of the Heads of State and Government of the other 26 States. How long will the other 26 Heads of State and Government put up with this and remain silent about the fact that an advocate of the death penalty, who states quite openly that he is so, is able to paralyse the European Council on this issue? We need an answer to this, too.
(Applause)
on behalf of the ALDE Group. - (IT) Madam President, ladies and gentlemen, the statements that the Presidency has been making to this Parliament for a year would seem - if we were a parliament such as the British parliament or the United States parliament, for instance - like an offence not only against the truth but also against Parliament.
No, President-in-Office of the Council, I think that you have been misinformed by the apparatus and structure which is behind you at the moment, and which since 1994 has been adopting an unworthy and incomprehensible approach, for which the six-monthly Presidencies that follow one another are responsible, or manage to make themselves responsible!
In 1994 we were on the verge of winning. We lost by 8 votes, because 20 European countries which are now members of the European Union collaborated with each other and abstained. The universal moratorium could have been proclaimed throughout the world, had it not been for that disgrace, which we should not dismiss: 20 European abstentions, in 1994, with a Council that was fully and hypocritically complicit.
You, President-in-Office of the Council, also had the impudence to say in 1999 - according to all the European ambassadors we had won because there was a very large absolute majority - on the morning of the vote, a telegram arrived from Brussels telling us to withdraw. This was inexplicable! In 2003 the Italian Minister for Foreign Affairs, then occupying the Council Presidency, declared that because of a lack of agreement by the European Union, Italy was not taking forward the resolution on which we again had a majority. Now, the state of affairs is more shocking.
Do you understand, though, Mr Antunes? In which country could we tell a tall story like this? You say that 173 of 192 UN Member States have abolished the death penalty in fact and in law. All this is your immense exertion! You ought to have tabled a resolution in the 61st Assembly, the previous one, you ought to have tabled one at the beginning of this one, that is, yesterday, and already the news we have today from New York is of further postponements.
You also told another small or serious untruth: it is true that 95 countries have signed a declaration, and that on 28 December we, as the Italian Government, already had 85 signatories and what you have achieved we actually achieved together, namely only 11 more. So if you want to lose, go ahead, but it is a shame, we will do...
(The President cut off the speaker)
on behalf of the UEN Group. - (PL) Madam President, seeking humanitarianism in the administration of justice is one of Europe's important missions. We need to stand up against public show executions in which the remains of the executed person become an unhealthy object of excitement for the crowds. We must do everything we can to oppose executions carried out to political order from the authorities in China or Iran.
What we cannot agree to, however, is a narrow understanding of this whole problem. In particular, we cannot agree to a termination of discussion on this subject. We cannot agree to the kind of censorship proposed by Mr Schulz in his speech. It is not up to him how long Lech Kaczyński remains President of Poland, no matter how much he wishes it were. It depends on the Poles, who have their own doubts. And it is not just the Poles who have doubts about the global moratorium, or about the propaganda and social campaigns proposed by the Commission.
I have one question - is it in fact possible, from a comfortable government seat in Paris or Lisbon, to dispatch an appeal for the suspension of capital punishment to regions that are rife with cruelty and violence? Is it not hypocrisy to expect capital punishment to be abolished today in Iraq or Afghanistan while doing nothing to restore security and justice in these countries?
I do not share the conviction that abolition of capital punishment in other parts of the world will provide a solution to violence and brutality. Anyway, Poland abolished the death penalty in 1988, nearly twenty years ago now. We did this in the face of our own public opinion. We did it in the name of European unity. We want to continue supporting that decision today.
It may be that in fact our part of the world can permit itself alternatives to capital punishment. We wish to show solidarity by cooperating on this matter, in the UN forum too, but we cannot agree to European censorship on the death penalty as proposed by Mr Schulz.
The draft resolution makes unnecessary reference to the issue of the European Day against the Death Penalty. May I remind you that the death penalty is not the only place where we run up against matters of life and death in politics and law. If we are to conduct a dialogue in Europe on contemporary challenges to humanitarianism, we cannot restrict ourselves to the death penalty, on which we do, after all, have a common opinion. We cannot avoid discussing abortion on request, which is also so keenly defended in Europe and around the world by this Parliament and Mr Schulz's club. We cannot avoid discussing euthanasia, guarantees for human dignity, or the burgeoning development of biomedical science. If one of the days on the European calendar is to be a day for reflection on the humanitarian aspect of the legislator's work, and also ours, we cannot just shut our eyes to all of this, or we shall descend into hypocrisy.
on behalf of the Verts/ALE Group. - (IT) Madam President, ladies and gentlemen, I would like to continue along the lines already set out by Mr Pannella and I would ask the Presidency to give a reply, if possible.
I would like to know why the Presidency has withdrawn the request or the proposal to establish a European Day on the death penalty. It is not written anywhere that this is a decision that must be taken unanimously. If you can quote me a rule where this is stipulated, I would be grateful - although since we are talking about political cooperation, I am fully convinced that if you had wanted to, you would have been able to force a vote and obtain an overwhelming majority, minus one. I believe that that would have been a great day for Europe. Thus, an opportunity has been wasted.
Secondly, I too am very confused, Mr Antunes, about your reconstruction of the sad history of the various tablings and withdrawals of resolutions for a moratorium. I would like you to answer a specific question: since you, as the Portuguese Presidency, have decided to act practically alone, excluding other countries such as my own from the United Nations negotiations - but that is not an issue for this forum - I would like to know when you are tabling the resolution. This too is unclear, and if you table it too late it will be utterly useless.
Thirdly, you said two things that worried me slightly. I was up in my room because I had a problem, but I listened to it in the original, in your marvellous language. You said that it was necessary to have flexibility and to leave room for manoeuvre, and that is something that worried me greatly. What do you mean? Also, you spoke of the so-called front that seeks abolition and does not have any great belief in a moratorium. This is even more worrying because it is precisely because of this false dichotomy that we have lost so far. Therefore, I would like you to give us some specific answers, and I hope that these answers will be forthcoming.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, I was engrossed listening to Mrs Frassoni, whose questions and passion I completely share, and I also endorse what Mr Pannella said.
Today I am really sad; listening to the speech by Mr Szymański truly distressed me. To think that Europe - for which we have all battled, fought, and believed - is experiencing these obstacles - these positions - is truly a cause of sadness for us all. Today, however, I am also sad because a great man, a historic Palestinian figure, died in Gaza of cancer, and it was not possible for him to be treated. Gaza is under siege, but he would probably have died in any case because he was very old. He was a man who believed deeply in peace, in democracy, in a democracy and a secular Palestine without violence. His name was Haider Abdel Shafi and I would like to pay tribute to him here, because there are so many death penalties in the world against which we must fight.
I too support what the other Members were saying. The session has opened and I hope that on 28 September, when the Portuguese Presidency and the Italian Government meet everyone, they will really decide to table the resolution in favour of a universal moratorium on the death penalty.
It is true that over the last 14 years the resolution has been compromised by mistakes and delays, if not outright obstructionism. This time we can succeed, and we must do so. Italy, together with Europe, will build a network of alliances spanning all the continents. The vast majority of the international community is in favour of this resolution, while the countries backing the death penalty are few in number. Certainly, the dichotomy between a moratorium and abolition of the death penalty ought not to be exploited.
We are in favour of abolition of the death penalty, but today it is the moratorium that can unite us and achieve a victory. We know that it is difficult, we know that we cannot take it for granted and we can see this with the internal positions, not only that of Poland, but among citizens worldwide, and political leaders in Europe who call for the death penalty. If, however, our view of international relations is founded on a moral framework of values in which human life and justice and rights prevail, then we must win. Thus, the next few weeks will be crucial and a moratorium is truly a fundamental stage in the international community's repudiation of a barbaric practice that substitutes vengeance for justice. We truly must succeed and isolate the voices that say 'no'.
Madam President, Members of the Council, in 1977, under the Carter Administration, two probes, Voyager 1 and Voyager 2, were launched into space. You may think this has nothing to do with our debate. However, in these two probes, the late physicist Carl Sagan placed a message from President Waldheim, the drawing of a man and a woman, the principal mathematical formulas known on Earth, and a record with the sound of the wind, of a tractor, a baby, and extracts from Mozart, Beethoven and Chuck Berry. Last year, these two probes left the solar system, or the 'heliosphere', as it is called, to travel 42 000 light years to the nearest star; in other words, 200 000 kilometres multiplied by 3 600, multiplied by 24, multiplied by 365, multiplied by 42 000.
In 30 years, these two probes have not sent back any signals, since none have been picked up. For the time being, the only known life is on Earth. From that perspective, it is evident that the penal codes of Texas or China, which can allow something as extraordinarily rare as life to be ended, are a real aberration. By contrast, the Portuguese proposal for a conference about life and human dignity reflects the perspective of this nation of explorers, because to be opposed to the death penalty is only one aspect of the challenge and of the political teleology.
The aim of any policy can only be rich and diverse life. To be against the death penalty is all very well, but it is only one aspect, as is euthanasia, of a central political problem: what is the point of politics? To create the economic, social and physical conditions so that this mysterious thing called 'life' can flourish, or the Malthusian policy of no future, austerity pacts, rationing, prohibition, grubbing-up, Herod premiums, and the British foot-and-mouth slaughters and pyres? This is the crux of the matter and the real scale of the death penalty: it is this political choice between no future and life.
(SK) I unequivocally support the initiative to introduce a European day against the death penalty, even if there is not a unanimous decision by the 27 Member States.
I welcome the introduction of this prohibition that was brought in recently, partially under pressure from the European Union, by certain African countries. The death penalty has been abolished by Rwanda and Gabon, for example. These countries, too, have come to the realisation that the death penalty has no place in a democratic society. I believe that it is necessary to put pressure also on other countries, such as America and China, to consign this action to history. On the other hand, it is also necessary to highlight certain European countries that have consistently failed to ratify the protocols prohibiting use of the death penalty.
Protocol No 6 of the European Convention on Human Rights, which unconditionally prohibits the death penalty in peacetime, has been ratified by all 27 Member States. Protocol No 13, however, which prohibits the death penalty in all circumstances, has been signed by all 27 Member States but still not ratified by five, namely France, Italy, Poland, Spain and Latvia. Therefore, even though today the main criticism regarding the introduction of a European day against the death penalty has been levelled at Poland, I fully agree with and support the view of Mr Schulze, Mrs Frassoni and Mrs Morgantini that the finger should also be pointed at those countries.
I would like to stress that there is no evidence to show that the death penalty has a deterrent effect on violent crime. Its irreversible nature means that miscarriages of justice, which are unavoidable in any legal system, cannot be rectified.
(PT) I would remind you of what Victor Hugo said about blood being washed away with tears, not with blood. When Europe set its values and made abolition of the death penalty one of the conditions for arriving and being here, it laid down a code of principles which mark it out as the home of enlightenment and as the area where no law exists without the moral basis of sublime human dignity.
The fight against the death penalty is the fight of civilisation against barbarity. The fight against official, organised, calculated and cold-blooded death. Death by rule, not by the rule of law, because the death penalty falls outside the limits of any law worthy of the name. Death by means of a brutal and illegal rule. The fight against the death penalty is a question of universal justice because it touches on the essence of mankind's humanity and determines our relations with the world. This is why Europe cannot overlook the fact that countries such as China, Iran, Pakistan, Iraq, Sudan and the United States tragically share that barbarous mechanism of the death penalty.
Europe does not have the right to complicit silence about all this. Neither can it remain silent as regards its own internal dynamics. Europe must remind Poland that the fight against the death penalty is laid down in the a priori principles of justice which are the sine qua non of being European. As regards the European Day against the Death Penalty, it would be appropriate to ask, and I am asking the Portuguese Presidency, under what circumstances is a country entitled to decide against the consensus values in Article 6 of the Treaty on European Union? I would also ask the Portuguese Presidency whether unanimity could be used for areas of consensus concerning the rules on which the Union is founded. Is unanimity intended only for issues which divide us rather than for the fundamental consensus on which Europe is based?
Those are my questions for the Presidency and my thoughts about the European Day against the Death Penalty.
(IT) Madam President, ladies and gentlemen, this is the third time this year the European Parliament is returning to the subject of a moratorium. We believe that it is possible to achieve this objective by the end of the year, and that is why we are urgently asking the Portuguese Presidency to table the text in the next few hours with the relevant United Nations committee. We ask it to do so in close collaboration with Italy, the country which initiated the campaign, and to associate with it not only the countries of the European Union but also all those that have shown willingness to be co-sponsors and co-authors.
I would also like once again to make it clear that the aim of the moratorium does not conflict with the more general aim of abolition and in any case it is a moratorium that we wish to obtain today, partly as a first concrete step towards abolition. None of this must be allowed to muddy the waters! Finally, I join with my fellow Members in disbelief that a European country as significant as Poland should have dissociated itself from declaring 10 October European Day against the death penalty and that as a result of this the Day has been put on hold.
Madam President, President-in-Office of the Council, we ask you not to abandon this objective. Please do not dissipate that little spirit that we have succeeded in introducing into a Europe that is still swayed too strongly by questions of economic policy, trade policy and monetarism.
(FR) Madam President, the number of abolitionist countries, or countries where a moratorium has been introduced, is growing each year. People are wavering, even in States that still maintain the death penalty, such as the US, and coalitions are forming in Muslim countries.
Every day, steps are taken to avoid executions. Homosexuality is still punishable by death in several countries and, unfortunately, the current European climate is a reminder that this remains a very difficult battle.
On the moratorium and the UN General Assembly, Parliament asks you, President-in-Office of the Council, for the third time this year, and in the most solemn way: we must do our utmost to obtain a resolution from the UN General Assembly as soon as possible and by the end of the year, with a view to a moratorium and a strategy for abolition. I think we are all saying the same thing here: it is your move.
On the European Day against the Death Penalty, how do we explain why we have not said a word about the situation in Europe today? How is it conceivable that a country can use this issue for political purposes, remaining out of step with the rest of Europe, with Article 2 of the Charter of Fundamental Rights, and out of step with perhaps the most longstanding common objectives of its external policy? The institutions of the European Union, and you, as President-in-Office of the Council, cannot tolerate this situation.
The World Day against the Death Penalty is on 10 October. The European Parliament will be meeting in a part-session in Brussels. It is vital for Parliament to mark this event as solemnly and as resolutely as possible.
Madam President, I was very pleased to hear about the Commission initiative to establish a European Day against the Death Penalty on 10 October, and I fully support that initiative and urge all colleagues to support it, as many in this debate have done already. It was shocking for me to realise that not all EU countries were in favour of this initiative. Poland's position puts the credibility of the EU as a primary force for abolition in jeopardy and I sincerely hope that the Government of Poland will reconsider its position.
The death penalty is a cruel and inhuman punishment. It is detrimental to human dignity and there is absolutely no evidence to suggest that the use of the death penalty serves as a deterrent against crimes. Fortunately, the trend in the world is now towards abolition. The whole of Europe, except for Belarus, is already on board, and more and more states from all continents are joining an ever-growing list of abolitionist countries.
I also think that we should continue to urge our American colleagues to abolish the death penalty once and for all. A moratorium on executions is the first step towards abolition. The EU must continue to urge all states that still maintain the death penalty to introduce a moratorium. A resolution at the UN General Assembly against the death penalty will hopefully play an important role in this respect.
However, we should take care that the situation does not develop in the same way as in 1999, when Finland, my home country, tried to get the UN General Assembly to adopt the death penalty resolution. It was watered down so much that it would have done more harm to the cause than good. Now that Italy has put the issue back on the UN agenda I hope that the EU as a whole will back the proposal and we shall get a UN General Assembly resolution on this.
(PL) Madam President, Commissioner, Minister, I am obliged to commence this address with a personal reflection. When I was listening, a moment ago, to the speech delivered in this Parliament by Konrad Szymański, representing the Polish right wing, I was reminded of a scene from yesterday's speech by President Ahmadinejad at New York's Columbia University. Mr Szymański, your Law and Justice government, the Polish right wing, has placed my country, my homeland, in the company of such countries as Iran and Belarus. President Ahmadinejad yesterday referred with pride to the example of America as a country which is still carrying out the death penalty.
Polish public opinion is outraged that the government in Warsaw has succeeded in blocking the European Union's Day against the Death Penalty. After all, this is a matter that has united the European Union, it unites European public opinion, it unites European political parties, and it creates a democratic-liberal consensus, regardless of ideological divisions in Europe. I believe that the forthcoming elections in Poland will reveal a Polish society which is determined that the European Union will be able to act together on this issue in the forum of the United Nations with an initiative against the death penalty.
(PT) My country, Portugal, was a forerunner in the abolition of the death penalty in 1867 and I therefore take the greatest pride in this initiative by the Portuguese Presidency to institute a European Day against the Death Penalty in line with all Portugal's actions at international level, within the framework of Europe and the United Nations, for the abolition of the death penalty and in protest against the governments who are the main perpetrators of that inhuman practice, in particular China, the United States and Iran.
I find it absolutely shocking that the Polish Government should have tried to block this initiative with such opportunistic and contradictory arguments. The Polish people must be made aware that the Kaczynski Government is not only doing a disservice to the European Union and its fundamental values, but is also doing dreadful harm to the good name and prestige of Poland. At stake are the most essential values which distinguish civilisation from barbarism. The Portuguese Presidency cannot be stopped, must not allow itself to be intimidated by opposition from the Polish Government. It must keep the proposal, put it swiftly to the vote within the General Affairs and External Relations Council, leave the Polish Government to its chosen isolation and go ahead with celebrating the European Day against the Death Penalty on 10 October.
(PL) Madam President, I am distancing myself from the utterances of my fellow Member, Konrad Szymański, and associating myself fully with those of Mr Pinior. Poland signed the Sixth Protocol abolishing the death penalty and took upon itself the legal obligation of eradicating this form of punishment from our land. On 17-18 June last year in Luxembourg, European Foreign Ministers, all European Foreign Ministers, including the Polish Foreign Minister, agreed that the European Union should submit a joint draft resolution against the death penalty.
What has happened since 17 June to make Poland change its view in September? Obviously it must be the domestic situation, and obviously it must be the elections. But can we say in fact that Poland has changed its view? It is not Poland, it is the Polish government. Poles are not barbarians, they do not accept the death penalty. Poles have stood against the death penalty on many occasions. And I have to say to you, and especially to Mr Szymański, that public opinion polls indicate that 57% of Poles do not want the death penalty. Please remember this when representing Poland, and convey what Polish society thinks, with this trend in mind.
President-in-Office of the Council. - (PT) Thank you very much, Madam President, ladies and gentlemen, for your thoughts, comments and questions.
That was, and I knew it would be, an easy debate for the Council. Easy because the Council and the European Parliament are agreed on what is fundamental and that is obtaining, at the next session of the UN General Assembly, a resolution on a moratorium and the abolition of the death penalty; I am of course pleased to see that we are united on the central objective of the debate we have had and that we shall be working together to make it possible.
As was mentioned by a Portuguese MEP, I too am very proud, to be taking part in this debate as a representative of Portugal, because we were the first country in Europe to abolish the death penalty. It is a theme, an issue, a problem on which the Portuguese are especially sensitive and I am proud to be able to say so here and to have the opportunity to be leading the Council's efforts at the United Nations at this moment with a view to achieving the objective we have set ourselves.
I am not here to talk about the past. We must learn from the lessons of the past, of course, and that is why we must naturally avoid any errors we might have committed and which did not in the past make it possible for us to achieve the objectives we had set ourselves. The past is past; let us now focus on the future. Let us focus with determination, with resolve, in the knowledge that the task is not, politically speaking, an easy one, but that it is possible. When we speak of flexibility we are talking about confidence in the work of the Presidency. What we are seeking and specifically requesting - and we are sure that the European Parliament will grant us this since it understands that this is a politically complex and at times even difficult issue - is naturally the European Parliament's confidence in the Presidency and the Presidency's efforts, so that we can finally bring this objective to a successful conclusion.
We shall be submitting the draft resolution at the beginning of October - early to mid-October. That is our intention and I can tell you that the many demarches and contacts we have made give us some confidence. We hope that our confidence will grow with the passage of time because our cause is a just cause. I should also like to say, finally, that the European Union already has co-authors who are going to sign this draft resolution with us; I must also tell you here that I am very proud that those co-authors include Portuguese-speaking countries representing Africa, representing Asia and representing Latin America too - countries which like us, like the Portuguese, are also underwriting respect for the total value of life.
We are confident, I repeat, that with your support and your confidence, the Portuguese Presidency will bring to fruition this objective we have set ourselves at the 62nd session of the UN General Assembly and that we shall in fact have a resolution approved in the terms in which the European Parliament and the Council wish to see it approved.
(DE) Madam President, I would like to make a personal comment on the basis of Article 145. The Polish Member, who has spoken as a representative of the UEN Group, has completely misquoted me in a comment on my speech and I would like to put it straight.
I asked the Council how long it would continue to put up with this attitude of the Polish President, Mr Kaczyński. I had quoted Mr Kaczyński, who very much wants a better atmosphere to make the re-introduction of the death penalty in Europe possible. My question to the Council was therefore: how long will the Council continue to put up with this? How long will the 26 other governments continue to remain silent on this? I have not presumed in any of what I have said to decide (how could I?) how long Mr Kaczyński will continue as President of Poland. It is an absolute sovereign right of the Polish people to elect their government and President. I do, however, implore the Polish people to be so wise as to put this government out of office as quickly as possible!
Thank you for clarifying that.
(PT) I asked a very specific question. I should like to know on which article the Presidency was relying in saying that unanimity was required for this type of question on, for example, taking a decision on the Day against the Death Penalty and why it did not insist upon a vote in the Council. I should like to know why the President did not say anything about that point, which all the speakers mentioned.
It is the Council's interpretation that decisions of that nature do require unanimity.
I have received five motions for resolution tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 27 September 2007.